Citation Nr: 1512941	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-09 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty service.

2.  The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty service or that bilateral hearing loss manifested within one year of separation from active duty service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A December 2011 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The evidence includes the Veteran's service treatment records, VA examination report, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran underwent VA examination in connection with his service connection claim for bilateral hearing loss in February 2012.  Upon review, the Board finds the February 2012 VA examination and opinion sufficient and adequate.  The VA examiner reviewed the Veteran's relevant medical history and lay statements, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed as well as medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim for bilateral hearing loss.  
38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he contends that he was exposed to loud noises as a combat engineer.  He states that since separation from active duty service, he has not worked in an extremely noisy environment.  

The record reflects a diagnosis of bilateral sensorineural hearing loss during the pendency of the appeal, and as such, the Board finds the Veteran has established a current disability for purposes of service connection.

With respect to an in-service injury, event, or illness, the Veteran's service personnel records indicate he served as a combat engineer, which is an occupation traditionally associated with a high probability of in-service noise exposure.  As such, the Board finds there is evidence of exposure to acoustic trauma during active duty.

With respect to the nexus between the Veteran's current bilateral hearing loss and in-service exposure to acoustic trauma, the only competent medical opinion of record is the February 2012 VA examination report.  The VA examiner reviewed the Veteran's present degree of hearing loss, claims file, service and medical history, and related literature.  The VA examiner considered the Veteran's separation examination, and found no evidence of significant threshold shifts in either ear when compared to the enlistment hearing examination and no objective evidence of acoustic trauma.  The VA examiner noted that the Veteran reported that his hearing loss had onset four to five years prior to the examination.  Additionally, the Veteran reported occupational and recreational noise exposure after active duty, including work as an auto assembly worker and a history of riding motorcycles, hunting, and farming.  The examiner concluded that based on a review of the record and examination of the Veteran, the Veteran's hearing loss was less likely as not due to military noise exposure due to the fact that his hearing was normal at the time of military discharge.  In reaching this conclusion, the VA examiner cited to medical literature indicating that there is no scientific basis for delayed onset noise-induced hearing loss.

The Board finds the February 2012 VA opinion deserves highly probative value.  First, the opinion was based on a complete audiological evaluation of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically commented on the service treatment records, medical literature, and lay evidence, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Upon VA examination in February 2012, the Veteran reported noticing hearing loss four or five years previously, or approximately 37 years after separation from active duty.  In an April 2013 written statement, the Veteran reported that while he did work in a factory and have some recreational noise exposure, he did not feel that they rose to the same level of noise as he had experienced in service.  He also noted that he believed his hearing loss was due to in-service noise exposure and identified particular incidents which he felt particularly affected his hearing.  The Veteran's representative also submitted a written statement to this effect.

As bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, a veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, the Board finds the Veteran has not alleged that he has experienced hearing loss since service and, as such, continuity of symptomatology has not been established under 38 C.F.R. § 3.309(a).  Furthermore, the first notation of complaints concerning bilateral hearing loss is found in the Veteran's September 2011 service connection claim, approximately 41 years following separation from service.  Here, the Board finds that if a reasonable person were having difficulty hearing, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing reflected on the separation examination, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


